Citation Nr: 0005125	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran died in January 1985, at age 56.  The 
immediate cause of death was unknown with metastatic 
adenocarcinoma of the lung as a significant cause 
contributing to death.

2.  There is no evidence that the fatal disability was 
present during service or manifested in the year following 
the veteran's release from active duty.  

3.  There is no evidence, which connects the fatal disability 
to exposure to ionizing radiation or any other disease or 
injury during service.

4.  The veteran was not service connected for any disability.  


CONCLUSIONS OF LAW

1.  The veteran's metastatic lung disease was not incurred in 
or aggravated by service, nor may service incurrence of 
metastatic lung disease be presumed, nor was the veteran's 
cancer the result of exposure to ionizing radiation in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).
2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially and materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. § 3.312 (1999).

3.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The certificate of death reflects that the veteran died in 
January 1985, age 55.  The cause of death was unknown due to 
or as a consequence of metastatic carcinoma of the lung.  
There was no autopsy.

The appellant contends that the lung cancer was the result of 
exposure to radiation in service.  She reports that the 
veteran served in the Nevada Desert when the atomic bomb was 
tested and that the veteran participated in a radiation risk 
activity.  She asserts that lung cancer is a radiogenic 
disease.  

The appellant's representative, in the substantive appeal, 
asserted that the case was improperly developed.  However, a 
review of the record shows that the claim was fully processed 
and that the applicable regulations were applied.  

The RO attempted to obtain the service personnel records and 
received only a Form DD 214.  National Personnel Records 
Center indicated that there was fire related service and no 
records were available.  

In June 1984 the veteran was seen at a VA facility with a 6-
month history of a mass on the right submandibular area.  He 
also complained of chest pain.  Biopsy revealed epithelial 
neoplasm, probably squamous cell carcinoma.  The discharge 
diagnosis was poorly differentiated squamous cell carcinoma 
of the lung with metastasis to the right neck lymph nodes.  
In July 1984, it was determined that there was primary right 
bronchogenic carcinoma.  

VA medical records, dated January 1985 indicate that the 
veteran had widely metastatic adenocarcinoma of the lungs and 
was being treated at home for severe pain.  He was received 
in the VA emergency room after suffering cardiopulmonary 
arrest.  Resuscitative efforts did not have an effect.  

The veteran was in receipt of non-service connected pension 
at the time of death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Lung cancer will be 
presumed to have been incurred in service if it was 
manifested to a 10 percent degree of disability within one 
year of the veteran's separation from active service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Also, 
service connection for a disability alleged to be the result 
of exposure to radiation in service which first manifests 
itself after any applicable period specified in 38 C.F.R. § 
3.307 may only be established by demonstration of a causal 
relationship between the radiation dose and the claimed 
disability.  See, 38 C.F.R. §§ 3.304, 3.311; Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  This is the case unless 
service connection may be established by applying the 
presumptions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  

For reasons discussed below, the claim is not well grounded.  
Although the RO did not specifically state that it denied the 
claim on the basis that it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  The rating decisions, statement of 
the case and supplemental statement of the case adequately 
informed the appellant of the lack of evidence to support her 
claim in accordance with 38 U.S.C.A. § 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  The appellant has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The appellant must present a "well grounded" claim.  That 
is, she must present a claim, which is plausible.  38 
U.S.C.A. § 5107(a) (West 1991).  Service connection is 
granted for disabilities resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 1991).  That means that for a claim 
of service connection, there must be evidence of a current 
disability, evidence of disease or injury during service and 
evidence of a link between the two.  Further, the evidence 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

Direct Service Connection

In this instance, there is evidence of the lung cancer.  
However, there is no evidence of pertinent disease or injury 
during service and there is no evidence from a competent 
medical source which connects the fatal cancer with disease 
or injury during service.  There is competent medical 
evidence against a connection.  

Presumed Service Connection

Law allows VA to presume that a cancer was incurred in 
service if it is manifested to a degree of 10 percent or more 
in the first year after the veteran left active service.  In 
this case, there is no such evidence from a competent medical 
source.  

Radiation Exposure

The appellant contends that her husband's death was due to 
radiation exposure during service.  The appellant asserts 
that the veteran's death was caused by exposure to ionizing 
radiation in the Nevada Desert when the atomic bomb was 
tested.  

In a letter dated September 1996, the Defense Nuclear Agency 
(DNA) confirmed that the veteran participated in Operation 
TEAPOT.  A radiation dose assessment was completed for him.  
A copy of the dose assessment was forwarded to the RO.  In 
addition, an Executive Summary from a National Academy of 
Sciences (NAS) report, which addressed the accuracy of the 
radiation exposure information, was provided.  Consequently, 
the veteran is a radiation-exposed veteran for the purpose of 
the presumptions provided by law and regulation.  38 C.F.R. § 
3.309(d) (1999).

Claims based upon exposure to ionizing radiation are governed 
by 38 U.S.C.A. § 1112(c) (West 1991) and 38 C.F.R. § 3.311(b) 
(1999).  Each provides a separate and distinct basis for 
establishing service connection based on exposure to ionizing 
radiation in service.  Under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309, there is a presumption of service 
connection for certain diseases specific to radiation exposed 
veterans, which do not include lung cancer, when the 
specified disease becomes manifest in a veteran who 
participated in a "radiation-risk activity."  The term 
"radiation risk activity" includes onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  The term "onsite participation" includes Operation 
TEAPOT during the period beginning on February 18, 1955 and 
ending on June 10, 1955.  38 C.F.R. § 3.309(d)(3) (1999).  

Looking to the provisions of 38 C.F.R. § 3.311 (1999), for a 
claim of service-connected for the cause of the veteran's 
death due to ionizing radiation to be well grounded, there 
must be 3 elements of evidence [See Wandell v. West, 11 Vet. 
App. 200 (1998)]:

i) A veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons;

(ii) The veteran subsequently developed a radiogenic disease; 
and

(iii) Such disease first became manifest within the period 
specified in paragraph (b)(5) of section 3.311.

Here, there is evidence on all of the elements.  The veteran 
was exposed to ionizing radiation as a result of 
participation in atmospheric testing of nuclear weapons 
during Operation TEAPOT.  38 C.F.R. § 3.309(d)(3)(iv)(K).  
The veteran's lung cancer was a radiogenic disease.  38 
C.F.R. § 3.311(b)(2)(iv).  Further, it was first manifested 
more than 5 years after the claimed exposure in accordance 
with 38 C.F.R. § 3.311(b)(5)(iv).  Thus, this case requires 
additional development under 38 C.F.R. § 3.311(b)(iii).

The additional development required for "radiogenic" 
diseases, which include lung cancer, under 38 C.F.R. § 3.311 
includes forwarding the case to the VA Under Secretary for 
Benefits to determine whether the veteran's lung cancer 
resulted from exposure to ionizing radiation.  

In February 1997 the Director of Compensation and Pension 
Service requested an opinion from the Under Secretary for 
Health as to whether it is likely, unlikely, or approximately 
as likely as not that the veteran's lung cancer resulted from 
exposure to ionizing radiation in service.  

The Director of Compensation and Pension Service provided 
that metastatic squamous cell carcinoma of the lung was 
diagnosed in June 1984 and that the veteran died from this 
disease in January 1985.  The Defense Special Weapons Agency 
confirmed the veteran's presence at Operation TEAPOT from 
January 1955 to May 1955.  A search of dosimetry data 
revealed no record of radiation exposure for the veteran.  
Scientific dose reconstruction indicated that he would have 
received a probable dose of 1.04 rem gamma.  The dose for 
neutron radiation was assessed at 0.46 rem.  The total 
external dose received by the veteran was 1.5 rem (upper 
bound of 4.3).  The total committed dose equivalent to the 
lung was less than 0.15 rem.  The Director of Compensation 
and Pension Service reported that at the time of exposure the 
veteran was 26 years old.  The lung cancer was diagnosed 
approximately 29 years later.  The veteran smoked 2 to 3 
packs of cigarettes per day for more than 30 years.  Lung 
cancer was not one of the presumptive diseases listed in 
38 C.F.R. § 3.309(d) for radiation exposed veterans.  

In March 1997 the Chief Public Health and Environmental 
Hazards Officer replied that it was unlikely that the 
veteran's lung cancer could be attributed to exposure to 
ionizing radiation in service.  The Chief Public Health and 
Environmental Hazards Officer indicated that it was 
calculated that exposure to 39.48 rads or less at age 26 in a 
known regular smoker provides a 99 percent credibility that 
there was no reasonable possibility that it was as likely as 
not that the veteran's lung cancer was related to exposure to 
ionizing radiation.  

When presented with the facts of this claim, a 
representatives of the VA Under Secretaries for Benefits and 
Health determined that based on the veteran's low level of 
exposure to ionizing radiation while in service and his 
regular smoking of cigarettes it is "unlikely" that his lung 
cancer was the result of such exposure.  Therefore, service 
connection for the veteran's lung cancer is not warranted on 
a presumptive basis as a "radiogenic" disease under 38 C.F.R. 
§ 3.311(b)(2).  

There is no medical opinion or other competent opinion which 
links the fatal disease processes to the veteran's exposure 
to radiation in service.  Opinions were obtained in 
accordance with the applicable law and regulations and, as 
set forth above, these opinions are against any connection.  
As there is no competent evidence of a connection, the claim 
asserting that death was due to radiation exposure, in 
service, is not well grounded.  

In the alternative, if the claim is well grounded because 
there is a listed 38 C.F.R. § 3.311 disease and a history of 
exposure, the claim is denied on the merits.  Regardless of 
whether the claim is well grounded, there were duties to 
develop the record, including referral of the case to the 
appropriate authorities and searching for service department 
records.  That was accomplished.  However, once all the 
competent medical opinions were associated with the claims 
file, there was only one conclusion.  There is no 
relationship between the veteran's disease process and 
service, including radiation exposure during service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

